                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

CONTINENTAL INDEMNITY COMPANY,
an Iowa Corporation;
                                                                8:19CV485
                     Plaintiff,

       vs.                                            MEMORANDUM AND ORDER

IPFS OF NEW YORK, LLC, a Limited
Liability Company;  and     IPFS
CORPORATION,

                     Defendants.



      This matter is before the Court on the Motion for Summary Judgment filed by

Defendants IPFS of New York, LLC, and IPFS Corporation (collectively “IPFS”), ECF No.

23. For the following reasons, the Motion will be granted in part.

                                    BACKGROUND

      The following facts are those submitted by the parties in accordance with NECivR

56.1 and, unless otherwise indicated, are uncontroverted.

      Plaintiff Continental Indemnity Company (CNI) is an Iowa corporation with its

principal place of business in Omaha, Nebraska.         CNI is a property and casualty

insurance company and an affiliate of Applied Underwriters, Inc. (AUI).

      Defendant IPFS Corporation is a Missouri corporation with its principal place of

business in Kansas City, Missouri. Defendant IPFS of New York, LLC, is a limited liability

company and IPFS Corporation is its sole member.

      On February 14, 2016, AGL Industries, Inc. (AGL), executed a workers’

compensation policy through CNI. The policy was renewed annually.
        On February 14, 2019, AGL requested that CNI renew its policy for February 14,

2019, to February 14, 2020. The total premium for the renewed policy was $913,358.1

To finance the premium for the policy, AGL’s broker, GNP Insurance Brokerage (GNP),

and IPFS executed a premium finance agreement (PFA). Pursuant to the policy and the

PFA, IPFS was to pay CNI $639,350.60, and AGL was to pay CNI a down payment of

$274,007.40 and repay the premium to IPFS on a monthly basis. AGL assigned IPFS

the right to any gross unearned premiums should the underlying policy be cancelled

prematurely. On April 19, 2019, CNI cancelled the 2019 policy due to AGL’s failure to

pay the down payment in full.

        On October 2, 2019, CNI brought this action for declaratory judgment in the District

Court of Douglas County, Nebraska. Compl., ECF No. 1-1. IPFS timely removed the

case on November 1, 2019. Notice of Removal, ECF No. 1. On November 8, 2019, IPFS

filed its Answer and asserted several counterclaims against CNI. ECF No. 11. On

January 16, 2020, IPFS filed the instant Motion for Summary Judgment, ECF No. 23.

                                     STANDARD OF REVIEW

        “Summary judgment is appropriate when the evidence, viewed in the light most

favorable to the nonmoving party, presents no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.” Garrison v. ConAgra Foods

Packaged Foods, LLC, 833 F.3d 881, 884 (8th Cir. 2016) (citing Fed. R. Civ. P. 56(c)).

“Summary judgment is not disfavored and is designed for every action.” Briscoe v. Cty.

of St. Louis, 690 F.3d 1004, 1011 n.2 (8th Cir. 2012) (quoting Torgerson v. City of




        1CNI claims in its statement of facts that the total premium was $912,858, but CNI’s Complaint and
the copy of the PFA attached as Exhibit A to the Complaint confirm that the total premium was $913,358.

                                                    2
Rochester, 643 F.3d 1031, 1043 (8th Cir. 2011) (en banc)). In reviewing a motion for

summary judgment, the Court will view “the record in the light most favorable to the

nonmoving party . . . drawing all reasonable inferences in that party’s favor.” Whitney v.

Guys, Inc., 826 F.3d 1074, 1076 (8th Cir. 2016) (citing Hitt v. Harsco Corp., 356 F.3d 920,

923–24 (8th Cir. 2004)). Where the nonmoving party will bear the burden of proof at trial

on a dispositive issue, “Rule 56(e) permits a proper summary judgment motion to be

opposed by any of the kinds of evidentiary materials listed in Rule 56(c), except the mere

pleadings themselves.” Se. Mo. Hosp. v. C.R. Bard, Inc., 642 F.3d 608, 618 (8th Cir.

2011) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). The moving party

need not produce evidence showing “the absence of a genuine issue of material fact.”

Johnson v. Wheeling Mach. Prods., 779 F.3d 514, 517 (8th Cir. 2015) (quoting Celotex,

477 U.S. at 325). Instead, “the burden on the moving party may be discharged by

‘showing’ . . . that there is an absence of evidence to support the nonmoving party’s case.”

St. Jude Med., Inc. v. Lifecare Int’l, Inc., 250 F.3d 587, 596 (8th Cir. 2001) (quoting

Celotex, 477 U.S. at 325).

       In response to the moving party’s showing, the nonmoving party’s burden is to

produce “specific facts sufficient to raise a genuine issue for trial.” Haggenmiller v. ABM

Parking Servs., Inc., 837 F.3d 879, 884 (8th Cir. 2016) (quoting Gibson v. Am. Greetings

Corp., 670 F.3d 844, 853 (8th Cir. 2012)). The nonmoving party “must do more than

simply show that there is some metaphysical doubt as to the material facts and must

come forward with specific facts showing that there is a genuine issue for trial.” Wagner

v. Gallup, Inc., 788 F.3d 877, 882 (8th Cir. 2015) (quoting Torgerson, 643 F.3d at 1042).

“[T]here must be more than the mere existence of some alleged factual dispute” between



                                             3
the parties in order to overcome summary judgment. Dick v. Dickinson State Univ., 826

F.3d 1054, 1061 (8th Cir. 2016) (quoting Vacca v. Viacom Broad. of Mo., Inc., 875 F.2d

1337, 1339 (8th Cir. 1989)).

       In other words, in deciding “a motion for summary judgment, facts must be viewed

in the light most favorable to the nonmoving party only if there is a genuine dispute as to

those facts.” Wagner, 788 F.3d at 882 (quoting Torgerson, 643 F.3d at 1042). Otherwise,

where the Court finds that “the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party,” there is no “genuine issue of material fact” for trial

and summary judgment is appropriate. Whitney, 826 F.3d at 1076 (quoting Grage v. N.

States Power Co.-Minn., 813 F.3d 1051, 1052 (8th Cir. 2015)).

                                       DISCUSSION

       The parties agree that “[a]s a result of the cancellation of the CNI Renewal Policy,

IPFS was entitled a return of unearned premium . . . .” Compl., ECF No. 1 at Page ID 8.

The primary issue remaining is the amount of unearned premiums to be refunded to IPFS.

CNI seeks an order from the Court stating that it owes IPFS $300,435.81. IPFS asserts

that CNI owes IPFS $479,512.95 and brings several counterclaims to that effect.

       The parties dispute whether Nebraska or New York law applies, yet this is a “false

conflict because . . . the relevant legal principles are the same in both states with respect

to the issue” that is dispositive. Leonards v. S. Farm Bureau Cas. Ins. Co., 279 F.3d 611,

612 (8th Cir. 2002); see also Cotton v. Commodore Exp., Inc., 459 F.3d 862, 864 (8th Cir.

2006) (“We need not decide which state’s law to apply because we find that the appellees

would prevail under the laws of either state.”); In re Redfeather Fast Freight, Inc., 1 B.R.




                                              4
446 (Bankr. D. Neb. 1979) (“Th[e] issue [of choice of law] need not be decided, as the

results in this case are identical under the law of either jurisdiction.”).

I.       Value of Unearned Premiums

         The parties agree that IPFS is “entitled to a refund of unearned premium on a pro-

rata basis.” Pl.’s Br., ECF No. 26 at Page ID 159. The total premium of AGL’s policy was

$913,358.00. The term of the policy was intended to be February 14, 2019, through

February 14, 2020. AGL was to make a down payment of $274,007.40. The remainder

of the policy was to be financed by IPFS in the amount of $639,350.60. AGL was to pay

the down payment immediately and pay the remainder of the premium to IPFS in monthly

installments. On April 19, 2019, however, CNI cancelled the policy due to AGL’s failure

to pay the down payment in full.

         To determine the unearned premium on a pro-rata basis, the amount of earned

and unearned premium must be determined in proportion to the length the contract was

in operation. Therefore, because the contract was only in operation for 17.5% of its term,

IPFS is entitled to a return of the amount it financed less the percentage of the total

premium earned during the policy’s operation.

           A                  B                    C           D            E
      Total Policy       Percent of             Amount      Earned      Unearned
       Amount           Contract Term          Financed    Premium2     Premium
                                                            (A * B)      (C – D)
 $913,358.00            17.5%                 $639,350.60 $159,837.65 $479,512.95

         Therefore, the value of the unearned premium is $479,512.95.

II.      Count I – Declaratory Judgment



         2 CNI’s submitted copy of the policy, amended to reflect its operative term of February 14, 2019,
through April 19, 2019, includes an estimated earned premium of $163,994.02. ECF No. 28-6. While not
identical, this amount is close to the amount of earned premium asserted by IPFS.

                                                    5
       “Declaratory judgment does not lie where another equally serviceable remedy is

available.” Boettcher v. Balka, 567 N.W.2d 95, 97 (Neb. 1997) (citing Hauserman v.

Stadler, 554 N.W.2d 798 (Neb. 1996); Ryder Truck Rental v. Rollins, 518 N.W.2d 124

(Neb. 1994)); see also Automated Ticket Sys., Ltd. v. Quinn, 455 N.Y.S.2d 799, 800 (N.Y.

App. Div. 1982) (“Declaratory judgment ‘is usually unnecessary where a full and adequate

remedy is already provided by another well-known form of action . . . . Where there is no

necessity for resorting to the declaratory judgment it should not be employed.” (quoting

James v. Alderton Dock Yards, Ltd., 176 N.E 401 (N.Y. 1931))). Because IPFS is entitled

to judgment as a matter of law on its counterclaims of conversion and unjust enrichment,

declaratory judgment is improper and unnecessary. Summary judgment is denied as to

this count.

III.   Count II – Conversion

       Conversion is “any unauthorized or wrongful act of dominion exerted over

another’s property which deprives the owner of his property permanently or for an

indefinite period of time.” Brook Valley Ltd. P’ship v. Mut. of Omaha Bank, 825 N.W.2d

779, 787 (Neb. 2013) (quoting Farmland Serv. Co-op v. S. Hills Ranch, 665 N.W.2d 641,

648 (Neb. 2003)). To succeed on a cause of action for conversion, a plaintiff must show,

“(1) an immediate right to possession of the property and (2) its wrongful possession by

the tort-feasor.” Barelmann v. Fox, 478 N.W.2d 548, 558 (Neb. 1992) (citing Terra W.

Corp. v. Berry & Co., 295 N.W.2d 693, 696 (Neb. 1980)); see also Giardini v. Settanni,

70 N.Y.S.3d 57, 58 (N.Y. App. Div. 2018) (“In order to succeed on a cause of action to

recover damages for conversion, a plaintiff must show (1) legal ownership or an

immediate right of possession to a specific identifiable thing and (2) that the defendant



                                           6
exercised an unauthorized dominion over the thing in question to the exclusion of the

plaintiff’s right.” (citing Mackey Reed Elec., Inc. v. Morrone & Assocs., P.C., 6 N.Y.S.3d

65 (N.Y. App. Div. 2015); Zendler Constr. Co. v. First Adjustment Grp., Inc., 873 N.Y.S.2d

134 (N.Y. App. Div. 2009))).

       CNI admits that it owes IPFS some amount of money that CNI has not paid to

IPFS. Pl.’s Br., ECF No. 26 at Page ID 166 (“CNI acknowledges that it owes IPFS

$300,435.81 which it is prepared to pay but not the $753,107.85 or $479,512.92 it claims

to be owed.”). Therefore, CNI admits IPFS has a right to some amount of money that

CNI has retained possession of to IPFS’s exclusion.

       IPFS asserts for the first time in its reply brief that it is entitled to prejudgment

interest under Nebraska law. “[T]he Court will not entertain arguments raised for the first

time in a reply brief.” Borgheiinck v. Bolte, No. 8:13CV322, 2014 WL 12780295, at *2 (D.

Neb. Feb. 3, 2014) (citing Fed. R. Civ. P. 7(b); NECivR 7.1).

       Therefore, IPFS’s Motion for Summary Judgment is granted as to Count II of

IPFS’s Counterclaims. The Court will grant IPFS judgment as a matter of law on its claim

that CNI converted $479,512.92 from IPFS.

IV.    Count III – Unjust Enrichment

       “Unjust enrichment means a transfer of a benefit without adequate legal ground.

It results from a transaction that the law treats as ineffective to work a conclusive alteration

in ownership rights.” City of Scottsbluff v. Waste Connections of Neb., Inc., 809 N.W.2d

725, 743 (Neb. 2011) (internal quotations omitted); see also Tompkins Fin. Corp. v. John

M. Floyd & Assocs., 41 N.Y.S.3d 577, 582–83 (N.Y. App. Div. 2016) (“A successful claim

for unjust enrichment exists where a party is enriched at the claiming party’s expense and



                                               7
it is against equity and good conscience to permit the enriched party to retain what is

sought to be recovered.”) (internal quotations and modifications omitted).

      Here, CNI admits that it was unjustly enriched, and only disputes the amount. Pl.’s

Br., ECF No. 26 at Page ID 166 (“Other than the $300,435.81 due IPFS which CNI has

been willing to pay, there is no unjust enrichment.”).     Therefore, IPFS’s Motion for

Summary Judgment is granted as to Count III of IPFS’s Counterclaims. The Court grants

IPFS judgment as a matter of law on its claim that CNI was unjustly enriched by

$479,512.92.

      Therefore,

      IT IS ORDERED:

      1. IPFS’s Motion for Summary Judgment, ECF No. 23, is granted in part as

          follows:

               a. IPFS is entitled to judgment as a matter of law on Count II of its

                  counterclaims;

               b. IPFS is entitled to judgment as a matter of law on Count III of its

                  counterclaims;

      2. IPFS’s Motion for Summary Judgment is otherwise denied;

      3. CNI shall remit $479,512.92 to IPFS; and

      4. A separate judgment will be entered.

      Dated this 16th day of March 2020.


                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge



                                            8
